DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, in the reply filed on 22 November 2022 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 7 specifies a Si/Al ratio of the shell. The specification does not specify any particular Si/Al ratio with respect to the shell and furthermore makes no mention of an alumina content in the shell. All recitations of Si/Al ratio throughout the specification are with respect to either the catalyst system or the zeolite core. The office believes Applicant may have intended one of these for claim 8 rather than the shell.

Claim Objections
Claim 6 is objected to because of the following informalities:  “nanoparticles comprises” is a typo of –nanoparticles comprise—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the inconsistencies between the recitation of microporous fibrous silica (in claim 1) and the recitations of KCC-1 (claim 3) and pore diameter of the shell (claim 11) (refer to the 112(d) rejections below), it is unclear whether Applicant intended “microporous fibrous silica” as recited in claim 1 or if mesoporous fibrous silica was intended.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 specifies that the microporous fibrous silica is KCC-1. However, the specification defines KCC-1 as a mesoporous silica (see [0027]). Therefore, limiting the silica to KCC-1 does not further limit the subject matter of claim 1.
Claim 11 sets forth an average pore diameter of the shell of between 4 and 20 nm, which is not microporous, as required by claim 1, but rather is mesoporous (see [0026] of the as-filed specification).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firmansyah et al (“Synthesis and characterization of fibrous silica ZSM-5 for cumene hydrocracking”, cited by Applicant in the 5/25/21 IDS), as evidenced by the Supplementary Information of the same (also cited in the 5/25/21 IDS).
Regarding claims 1-4 and 8, Firmansyah discloses a catalyst system comprising:
a core comprising ZSM-5; and
a shell comprising KCC-1, the shell in direct contact with and surrounding the outer surface of the core (see p. 5178, first 3 lines of the second column, which discloses the silica is KCC-1; p. 5179, first paragraph of second column, which discloses a ZSM-5 core and dendrimeric silica fibers as the shell; Fig. 1, wherein the TEM depicts the shell being in direct contact with and surrounding the core).
The catalyst system has a Si/Al molar ratio within the claimed ranges (see Table S1 in the Supplementary Information document).
The particle size of the catalyst system is in the range of 360-560 nm (see p. 5179, third paragraph). Accordingly, the thickness of the shell must necessarily be within the claimed range. Reference is also drawn to Fig. 1, which depicts the core having a diameter of roughly about 200 nm, corresponding to a shell thickness of about 80 to 180 nm (calculated as follows: ((range of 360-560)-200 nm)/2 = 80 to 180 nm thickness).
Regarding claims 5 and 6, Firmansyah discloses wherein the shell further comprises metallic nanoparticles comprising platinum (see p. 5179, third paragraph; Table S1 of the Supplementary Information document, wherein the metal particle size of Pt is 25.67 Å, thus teaching nanoparticles as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Firmansyah, as applied to the claims above, in view of D’Souza et al (US 2017/0001176).
Regarding claim 7, Firmansyah does not disclose wherein the metallic nanoparticles comprise cobalt. Rather, Firmansyah discloses platinum, as discussed above.
However, cobalt, like platinum, is well-known in the art to function as a catalytic metal (see D’Souza: [0017], wherein a core-shell catalyst may have a metal deposited on the surface, including cobalt and/or platinum). In this regard, it would have been obvious to a person of ordinary skill in the art to try substitution of the platinum used in Firmansyah for cobalt, based on the intended use of the catalyst and availability/cost analysis of suitable catalytic metals. Absent new or unexpected results, use of cobalt as the metal component of the catalyst system is not considered to patentably distinguish the instant claims over the prior art.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Firmansyah, as applied to the claims above.
Regarding claim 9, Firmansyah discloses that the BET surface area of the catalyst system is 504 or 554 m2/g (see Table S1). While Firmansyah does not explicitly disclose the corresponding surface area of the shell portion, there is a reasonable expectation that the surface area is, at the very least, inherently overlapping with the claimed range (note that Table S1 compares the BET surface area of the system with that of HZSM-5, i.e. without silica, supporting this position).
Regarding claim 10, Firmansyah discloses the pore volume of the catalyst system is between 0.838 and 0.883 cm3/g (see Table S1). While Firmansyah does not explicitly disclose the corresponding pore volume of the shell portion, there is a reasonable expectation that the pore volume is, at the very least, inherently overlapping with the claimed range (note that Table S1 compares the pore volume of the system with that of HZSM-5, i.e. without silica, supporting this position).
Regarding claim 11, Firmansyah discloses the silica shell being mesoporous (see p. 5178, second column). Accordingly, the pore diameter thereof must inherently be, at the very least, overlapping with that claimed (see also Abstract, which discloses a pore diameter of 2 to 20 nm for the system).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 17/315,886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to substantially the same catalyst system. The only difference between the instant claims and those of ‘886 is with respect to the thickness of the shell, wherein ‘886 claims a narrower range (50 to 360 nm). However, the narrower range of ‘886 anticipates the claimed range and therefore this difference is not patentably distinguishing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Al-Khattaf et al (US 2018/0280955): discloses a core-shell ZSM-5 catalyst comprising a ZSM-5 core and a silica shell (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772